* Parker, C. J.,
delivered the opinion of the Court. [ * 112 J The fact of notice being so important in most of the cases of settlement which arise in the Courts, it ought to be proved in a manner which will admit of no doubt of its being received. The town, which calls upon another town for reimbursement of expenses, or for the removal of a pauper, ought to be able to prove that the notice, made requisite by the statute, was actually delivered. To put a letter into the mail is not sufficient, as it would be among merchants, whose business it is to go daily to the post-office, and who may always be presumed to have received letters, which had been directed to them, and forwarded in due course of mail. It is not so with municipal officers in country towns. Their business does not oblige them to watch the arrival of the mails ; and it would often happen, that letters would lie a long time without being re ceived by those to whom they were directed.
Further, we think that, a town thus called upon is not obliged to pay the expense of postage, or any other expense, which may be incurred by giving them notice of the demand against them. They have to answer the notice, and to send the answer at their own expense ; and it is not reasonable that they should be at the expense both ways, or be obliged to sue their correspondents for so trifling a claim. The direction of the Court below is affirmed, and there must be Judgment on the verdict.